Title: To James Madison from the Merchants of New York, 12 July 1812 (Abstract)
From: New York Merchants
To: Madison, James


12 July 1812. “Understanding that the office of Consul General of Portugal will become vacant in consequence of the return of George Jefferson Esquire to America, and that an application is about to be made for the appointment, in behalf of Richard M Lawrence Esquire a Native Citizen of the State of New York now and for two years past a resident in Lisbon: The Subscribers from a knowlege of Mr. Lawrence’s talents integrity and mercantile information, and of the unblemished character he has always sustained, recommend him to the President of the United States as a proper person to fill the aforesaid office.”
